Citation Nr: 1755553	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1969.  He died in June 2006.  The appellant in the current appeal is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  

In a September 2015 Board decision, the claim was remanded for an additional VA opinion.  The requisite development having been completed, the directives have been substantially complied with as to the issue decided herein and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2017, the appellant testified at a hearing before the undersigned, sitting at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in June 2006.  The immediate cause of death listed on his supplemental death certificate is renal cell carcinoma, and other listed significant conditions contributing to death are dementia and pneumonia.

2.  At the time of his death, the Veteran had no service-connected disabilities.

3.  The Veteran served in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange, but the Veteran did not have a diagnosis of ischemic heart disease.

4.  Renal cell carcinoma, dementia and pneumonia, hypertension, cardiomyopathy, hyperlipidemia and atherosclerosis did not have their onset in service and are not shown to be causally or etiologically related to the Veteran's active service; renal cell carcinoma, hypertension, cardiomyopathy, hyperlipidemia and atherosclerosis did not manifest within one year after discharge from service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C. §§ 1101, 1131, 1310, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5109 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

In the instant case, VA's duty to notify was satisfied by letters dated May 2007 and April 2008.   See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Here, the appellant was provided with the relevant notice and information in May 2007 and April 2008 letters.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore any notice error was harmless).

VA also satisfied its duty to assist the development of the claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The claims file contains the Veteran's service treatment records (STRs), private treatment records, and lay statements from the appellant.  Here, the appellant has not identified any additional, relevant, available evidence.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the claims.

VA medical opinions were also provided in November 2013 and March 2016.  The VA medical examiners did in fact take into consideration the totality of the record, including the private medical records submitted by the appellant.  The Board finds that the medical opinions adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed findings examination including relevant medical and peer-reviewed literature.  See 38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Neither the appellant nor her representative has advanced any additional procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of her claims.

II. Service Connection for Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the Veteran's death. 38 C.F.R. § 3.312(a).  To establish service connection for the cause of a Veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the time of his death, the Veteran was not service-connected for any disabilities. Thus, the Board must consider the laws that otherwise govern establishing service connection for a disability.  

Service connection can also be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations during defined periods, to include Vietnam, Korea, or Thailand, is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders, to include ischemic heart disease.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed. Id. For ischemic heart disease, the prescribed time period within which the disease must manifest to a compensable degree is any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  The Board notes that 38 C.F.R. § 3.309(e) explicitly states that ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996). 

Notwithstanding the presumption, service connection for a disability claimed as due to herbicide exposure (Agent Orange) may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

Service connection may also be presumed for certain chronic diseases, including cardiovascular-renal disease, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Evidence and Analysis

The Veteran passed away in June 2006, and his widow, the appellant, contends that her husband's death should be considered due to service-connected disability.  See Hearing Transcript, April 2017.  At the time of the Veteran's death, he had no service-connected disabilities, but his widow contends that the Veteran died primarily of renal cell carcinoma, which can be attributed to the Veteran's exposure to Agent Orange during his service in Vietnam.  VA has previously conceded the Veteran was exposed to Agent Orange during his service in Vietnam.

The Veteran's complete service treatment records are of record and are silent for any mention of any renal cell carcinoma, carcinoma of any kind, dementia of any kind, pneumonia or any other pulmonary condition, or any heart or heart-related condition that could be considered ischemic heart disease.

After the Veteran's death in June 2006, an autopsy was performed.  The report of autopsy, dated August 2006, noted the primary causes of death to be pneumonia due to Alzheimer's disease and dementia.  This report also noted the post-mortem diagnoses of renal cell carcinoma of the right kidney in addition to hypertension, cardiomyopathy, hyperlipidemia and atherosclerosis.  The autopsy report also contained an opinion that "the immediate cause of death was most likely cardiorespiratory failure due to both a dilated cardiomyopathy and acute bronchopneumonia. The underlying cause of death was severe dementia."  It was reported on more than one instance that the immediate cause of death was (aspiration) pneumonia related to Alzheimer's dementia.

The appellant submitted a letter from a private physician from August 2012 that the Veteran's weight was noted to have dropped from 168 pounds to 145 pounds prior to his death, and that the autopsy report noted the Veteran's previously undiagnosed renal cell carcinoma.  This physician posited that the Veteran's death "may have been hastened by the renal cell carcinoma, which possibly may have been linked to his Agent Orange exposure."  No further rationale was provided, and there is no evidence this private physician reviewed the Veteran's claims file.

In November 2013, the AOJ obtained a medical opinion for the purposes of determining the likelihood that "the ischemic heart disease shown on the autopsy report caused or substantially contributed to the [Veteran's] cause of death" and the likelihood that the Veteran's ischemic heart "caused or aggravated beyond normal progression the [V]eteran's dilated cardiomyopathy, shown as the amended immediate cause of death in the autopsy report."  The VA doctor stated that the Veteran's death was not caused by, or substantially contributed to by, his atherosclerosis (ischemic heart disease). The doctor stated that there is no mention on the autopsy report that the Veteran's death was directly related to atherosclerosis. The VA doctor mentioned that this would have been in the form of evidence of an acute myocardial infarction which was not reported. 

The November 2013 VA doctor also opined that the Veteran's dilated cardiomyopathy was not likely aggravated by the atherosclerosis seen on autopsy. The doctor explained that the Veteran was assigned an immediate cause of death of dilated cardiomyopathy and bronchopneumonia. The doctor stated that dilated cardiomyopathy has many causes, one of which would be cardiac muscle damage from an old myocardial infarction and that this would show up as a section of the heart being damaged. The VA doctor reported that there is no mention in the autopsy report of the heart being damaged in any specific location and instead the dilation was reported to be more global. The doctor stated that the autopsy report does indicate enlarged heart valves which can also lead to dilated cardiomyopathy. The VA doctor mentioned that the Veteran was also noted to have Alzheimer's that appears to have resulted in malnutrition, and that malnutrition is another known cause of dilated cardiomyopathy. The VA doctor concluded that although the specific cause of the Veteran's dilated cardiomyopathy was not listed, there was no specific damage to the heart muscle due to his coronary artery disease; therefore, it would be very unlikely that the dilated cardiomyopathy was aggravated by his atherosclerosis.

VA provided an additional medical opinion in March 2016 regarding renal cell carcinoma.  The examiner noted the August 2006 autopsy report and also noted the Veteran's renal cell carcinoma was undiagnosed until autopsy.  The examiner opined "that the cancer somehow caused or contributed to his death by causing cardiomyopathy or pneumonia would be an overstatement, without clinical data to support such theory, especially in the absence of clinical evaluation to such effect in this veteran prior to his death."  The examiner's rationale was that causes of the cardiomyopathy could be weight loss, given the Veteran had lost 20 pounds of body weight in the four months prior to his passing, but that this short time period would be highly unlikely to cause a nutritional deficiency sufficient to cause cardiomyopathy.  The examiner also noted that the renal cell carcinoma is not a presumptive condition for Agent Orange exposure.

In March 2017, the appellant provided a statement from the Veteran's primary care physician, noting the Veteran suffered from Alzheimer's type dementia with failure to thrive and significant weight loss.  This physician, who cared for the Veteran up until his death, noted aspiration pneumonia as a possible terminal event, and stated there was no significant arteriosclerosis of the coronary arteries, but the aorta was calcified. The heart was enlarged, from probable cardiomyopathy.  This physician also added that he understood Agent Orange exposure has been associated with the development of renal neoplasms in later life, and stated that in his medical opinion, "renal cell carcinoma was responsible for [the Veteran's] rapid decline and early death, while a resident of a skilled nursing facility, being treated for dementia. If possible, [the Veteran's] death certificate should have the renal cell carcinoma added as an addendum."  This private physician did not provide a source from the medical literature or other rationale to explain his opinion.  The Board also notes there is no record that this private physician reviewed the Veteran's claims file.

In April 2017, the State of Ohio issued a supplemental death certificate for the Veteran, which cited as the immediate cause of death renal cell carcinoma, and other listed significant conditions contributing to death are dementia and pneumonia.

The Board considers the November 2013 and March 2016 VA opinions to be highly probative.  As they are well supported by medical literature, based on accurate facts, and contains a thorough and well-reasoned rationale for all opinions expressed, the Board finds that the opinions are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

The Board acknowledges the opinions from the two private physicians. Generally, the law recognizes that the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet.App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet.App. 185 (1999); Hernandez-Toyens v. West, 11 Vet.App. 379 (1998).  Here, the Board notes each private physician spoke in speculative terms regarding the possible connection between renal cell carcinoma and Agent Orange exposure.  While both private physicians spoke to the possibility of a connection between renal cell carcinoma and Agent Orange, service connection may not be predicated on a resort to speculation or remote possibility. Stegman v. Derwinski, 3 Vet. App. (1992) and Perman v. Brown, 5 Vet. App. (1993).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  

The Board also notes that renal cell carcinoma is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e) associated with exposure to herbicide agents.  Thus, while the Board accepts the April 2017 State of Ohio supplemental health certificate's statement of causation for the death of the Veteran to be renal cell carcinoma, along with dementia and pneumonia, that fact alone is insufficient to determine service connection for the cause of death.

Additionally, while ischemic heart disease, which includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina per 38 C.F.R. § 3.309(e), none of those issues are listed as primary or contributing causes of death for the Veteran either on the April 2017 death certificate or in any of the private or VA medical opinions. The Board notes that cardiomyopathy, in and of itself, is not considered a form of ischemic heart disease.  See id.

The Board finds that service connection for cause of death due to renal cell carcinoma as due to Agent Orange exposure, dementia, pneumonia, or any other condition mentioned in the medical evidence is not warranted.  In order for a condition to qualify as a service-connected cause of death, it must be shown that the condition contributed substantially or materially to cause death.  Here, the most recent medical determination of death is principally renal cell carcinoma, and the Veteran's dementia and pneumonia contributed to his death.  The medical evidence of record, however, does not establish a nexus relationship between the veteran's renal cell carcinoma, dementia, pneumonia, ischemic heart disease, or any other listed condition and active service, to include Agent Orange exposure with the Veteran's service. There is also no evidence to suggest that the causes of the veteran's death began in military service, or were caused by some event or experience in service. In addition, there is no evidence of cardiovascular-renal disease manifesting to a compensable degree within one year of military discharge causing or contributing to the Veteran's death.  The weight of the evidence does not demonstrate a link between his death and military service. Therefore, service connection for the cause of the Veteran's death is denied since the evidence fails to show it was related to military service.

In assessing the evidence, the Board acknowledges the appellant is competent to provide evidence regarding the symptoms the Veteran exhibited prior to his passing.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  However, as the appellant's lay statements relate to the etiology of the Veteran's death due to renal cell carcinoma or other associated causes, the Board is unable to accord the appellant's lay statement probative weight because she is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).

While the Veteran had a medical history of dementia, which related to the Veteran's cause of death, and other conditions including hypertension, cardiomyopathy, hyperlipidemia and atherosclerosis as noted on the 2006 autopsy report, the weight of the evidence does not demonstrate that those conditions had their onset in service or were manifest within one year of his separation from service.  

As to whether service connection may be warranted on a direct or presumptive basis or based on continuity of symptomatology for the renal cell carcinoma, dementia, pneumonia or any of the previously identified contributing causes, the Board finds that it is not. It has not been argued, and the medical evidence does not show, that any of these conditions manifested to any degree or were diagnosed during the Veteran's active duty service. Further, it is uncontroverted that the noted primary and contributory causes of death were not present until many years after service.  Indeed, the medical evidence shows the Veteran's dementia problems did not manifest until within approximately 5 years of the Veteran's death, per the March 2016 VA opinion, and the carcinoma was not discovered until after the Veteran's death.  As there is no evidence of in-service injury or manifestation within the first post service year, service connection for these disabilities is not warranted in this case. 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As the weight of the competent and probative evidence does not demonstrate a nexus between the Veteran's cause of death and service, the Board finds that service connection for the Veteran's cause of death is not warranted.  Because the preponderance of the evidence is against the claim for service connection for the Veteran's cause of death, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


